Fourth Court of Appeals
                                San Antonio, Texas
                                       July 30, 2021

                                   No. 04-21-00300-CV

          IN THE MATTER THE ESTATE OF VAN L. CRAPPS, DECEASED

                   From the County Court at Law, Medina County, Texas
                                  Trial Court No. 9498
                        Honorable Mark Cashion, Judge Presiding


                                      ORDER

       On July 26, 2021, appellant filed an unopposed motion to extend the time to file his
notice of appeal. We GRANT appellant’s motion and deem appellant’s notice of appeal timely
filed.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court